Horne, Circuit Judge.
— The record in this case discloses that there was a partnership at will between the appellee and appellant, that there was dissatisfaction on the part of appellee as to the conduct of its business, and that a dissolution of the firm, and a winding up of its affairs was sought by bill in chancery.
“From the examination which we have made of the authorities on the subject, we think the law may be considered as settled, that whenever the intervention of a court of *802equity becomes necessary, in consequence of dissentions or disagreements between the partners, to effect a settlement and closing of the partnership concerns, upon bill filed by any of the partners, showing either a breach of duty on the part of the other partner, or a violation of the agreement of partnership, a receiver will be appointed as a matter of course.” Allen v. Hawley, 6 Fla. 142, text 164.
The bill in the instant case justified the appointment of a receiver under the law, and the courts should be care ful not to suffer a member of a partnership at will, to continue to exercise dominion over partnership property against the will and wishes of his co-partners.
The interlocutory order appealed from being required and justified under the law upon the pleadings and proceedings in the Circuit Court the order appointing a receiver and appealed from should be affirmed.
Per Curiam.
— The record in this cause having been considered by this Court, and the foregoing opinion prepared under Chapter-, Acts of 1919, adopted by the court as its opinion, it is considered, ordered and adjudged by the court that the decree herein be, and the same is hereby affirmed.
Browns, O. J., and Taylor, Whitfield, Ellis and West, J. J., concur.